Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 08/02/2019 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
04/27/2021 has been entered.
This office action is responsive to the amendment filed on 04/05/2021. As directed by the amendment: claims 1, 3, and 20 are amended, claims 2, 4, 7, and 21-22 are canceled.  Thus, claims 1, 3, 5-6, 8-20 and 23-24 are presently under consideration in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-13, 15, 18-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153) in view of Shimizu (JP 2014216287) and Tucker et al (2013/0192623).
 	For claim 1, Thorens teaches An e-vapor device (fig.1) (abstract), comprising: a pre-vapor sector (100 as shown in figure 1) configured to hold and dispense a pre-vapor formulation (par.76); the pre-vapor sector (100 as shown in figure 1) includes a reservoir (113) and a dispensing interface (117) (par.86) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86), and a heater structure (119) arranged in thermal contact with the pre-vapor sector (100 as shown in figure 1)  (par.76), the heater structure (119) configured to vaporize the pre-vapor formulation to generate a vapor (par.76),  wherein the heater structure (119 heating coil) is arranged so as to squeeze or to apply a spring force against the dispensing interface (117 wick) (par.173).


	Shimizu teaches, similar e-vapor device, as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21) (abstract).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Tucker teaches, similar e-vapor device, wherein the dispensing interface is a wick (28 as shown in fig.15) having longitudinal end portions (see amended FIG. 15 below and item 29 and 31 of FIG. 15) and a transverse portion connecting the longitudinal end portions (see amended the FIG. 15 the transverse portion connects the two longitudinal end portions), the longitudinal end portions (29 and 31 as shown in fig.15) arranged in fluidic communication with the reservoir (22 as shown in fig.15) through opposing openings in the reservoir (22 as shown in fig.15) (par.45).

    PNG
    media_image1.png
    381
    891
    media_image1.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the longitudinal end portions arranged in fluidic communication with the reservoir through opposing openings in the reservoir as suggested and taught by Tucker, for the purpose of providing the wick to deliver the liquid material to the heater, at least one air inlet operable to deliver air to a central air passage upstream of the heater, and a mouth end insert having at least two diverging outlets (Tucker, abstract).


	For claim 3, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above and  Thorens further teaches wherein the dispensing interface (117) includes an absorbent material (par.5 and 33-34).

For claim 5, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119, 207 – Fig. 4, 1107 – Fig. 13, 1407 – Fig. 16, 1707 – Figs. 17 - 19) is ring-shaped or C-shaped 

 For claim 6, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above and  Thorens further teaches wherein the heater structure is in a shape of a toroidal inductor (par.170) (fig.13, 16, and 17-19). 
For claims 9-10, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above; except for claim 9, wherein the base wire has a first diameter, and the heater wire has a second diameter, the first diameter being greater than the second diameter, and for claim 10, wherein a ratio of the first diameter to the second diameter ranges from 2:1 to 4:1.
 	Shimizu further teaches, as shown in fig.3, for claim 9, wherein the base wire (12) has a first diameter (element 12 has diameter as shown in fig.3), and the heater wire (21) has a second diameter (element 21 has diameter as well as shown in fig.3), the first diameter being greater than the second diameter (fig.3 shows the diameter of element 12 is greater than the diameter of element 21), and for claim 10, wherein a ratio of the first diameter to the second diameter ranges from 2:1 to 4:1 (fig.3 shows the diameter of element 12 is at least twice the size of the diameter of element 21).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include wherein the base wire has a first diameter, and the heater wire has a second 
 	For claims 11-13, 15 and 18-19, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above; except for claim 11, wherein the base wire is an anodized wire, for claim 12, wherein the anodized wire is an object wire coated with an anodic layer, for claim 13, wherein the object wire is an aluminum wire, a titanium wire, a zinc wire, a magnesium wire, a niobium wire, a zirconium wire, a hafnium wire, or a tantalum wire, for claim 15, wherein the anodic layer has a thickness ranging from 500 to 10,000 nm, for claim 18, wherein the heater wire has a resistivity ranging from 0.5 to 1.5 µΩ.m , for claim 19, wherein the heater wire is formed of a nickel-chromium alloy.  
 	Shimizu further teaches, for claim 11, wherein the base wire (12 as shown in fig.2 and 3) is an anodized wire (lines 160-166 on machines translation), for claim 12, wherein the anodized wire is an object wire coated with an anodic layer (lines 160-166 and lines 193-199 on machines translation ), for claim 13, wherein the object wire is an aluminum wire, a titanium wire, a zinc wire, a magnesium wire, a niobium wire, a zirconium wire, a hafnium wire, or a tantalum wire (lines 191-201 on machine translation ), for claim 15, wherein the anodic layer has a thickness ranging from 500 to 10,000 nm (lines 166-169 and lines 193-199  on machine translations), for claim 18, wherein the heater wire has a resistivity ranging from 0.5 to 1.5 µΩ.m ((lines 132-135, lines147-151 on machines translation ), for claim 19, wherein the heater wire is formed of a nickel-chromium alloy (lines 199-201 on machine translation).

 	For claim 20, Thorens teaches a method of generating a vapor for an e-vapor device (abstract) (fig.1), the method comprising: thermally contacting a pre-vapor sector within the e-vapor device with a heater structure (119) (par.86) (abstract), the pre-vapor sector includes a reservoir (113) and a dispensing interface (117) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86) and wherein the heater structure (119) is arranged so as to squeeze or to apply a spring force against the dispensing interface (par.173).
 	Thorens fails to teach the heater structure including a base wire and a heater wire coiled around the base wire, the base wire being insulated from the heater wire, wherein the dispensing interface is a wick having longitudinal end portions and a transverse portion connecting the longitudinal end portions, the longitudinal end portions arranged in fluidic communication with the reservoir through opposing openings in the reservoir. 


  	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Tucker teaches, similar e-vapor device, wherein the dispensing interface is a wick (28 as shown in fig.15) having longitudinal end portions and a transverse portion connecting the longitudinal end portions (29 and 31 as shown in fig.15), the longitudinal end portions (29 and 31 as shown in fig.15) arranged in fluidic communication with the reservoir (22 as shown in fig.15) through opposing openings in the reservoir (22 as shown in fig.15) (par.45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the longitudinal end portions arranged in fluidic communication with the reservoir through opposing openings in the reservoir as suggested and taught by Tucker, for the purpose of providing the wick to deliver the liquid material to the heater, at least one air inlet operable to deliver air to a central air passage upstream of the heater, and a mouth end insert having at least two diverging outlets (Tucker, abstract).
	

  	For claim 23, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119) is arranged so as to squeeze or to apply the spring force against the dispensing interface (par.173) (the heater structure is slightly smaller diameter than the wick diameter such that the spring effect ensured good contact between the wick and the heater).
 	Thorens fails to teach wherein the base wire of the heater structure is arranged so as to squeeze or to apply the spring force against the dispensing interface.
 	Shimizu further teaches wherein the base wire (12 as shown in fig.3) of the heater structure (1 as shown in fig.3) (abstract) having a heater wire coiled around the base wire.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing good contact between the wick and the heater wire and also by providing insulation between the coil and the base wire whereby enabling good thermal efficiency and  (Shimizu, abstract).
 	For claim 24, Thorens in views of Shimizu and Tucker teaches all the limitation as discussed above and Thorens further teaches wherein the base wire surrounds an entirety of the dispensing interface (117) (par.86).

	  	
8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Tucker et al (2013/0192623) as applied to claims above, and further in view of Giordano et al (20140026947).
Thorens, as modified by Shimizu and Tucker, teaches all the limitation as previously set forth except for wherein the heater structure has a yield strength from 50 to 600MPA.
Giordano teaches, similar wire material, wherein the heater structure (which includes the wire material) has a yield strength from 50 to 600MPA (par.38).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include a yield strength as suggested and taught by Giordano in order to facilitate a material that was resistant to thermal and mechanical stresses and highly transparent (Giordano, par.30).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Tucker et al (2013/0192623) as applied to claims above, and further in view of Katsuma (5078844).
Thorens, as modified by Shimizu and Tucker, teaches all the limitation as previously set forth except for wherein the anodic layer has a dielectric strength of at least 150 V/m.

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include anodic layer has a dielectric strength as suggested and taught by Katsuma in order to prevent cracks and having higher heat resistance (Katsuma, col.3, lines 12-14).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Tucker et al (2013/0192623) as applied to claims above, and further in view of Deevi et al (5224498).
Thorens, as modified by Shimizu and Tucker, teaches all the limitation as previously set forth except for claim 16, wherein the base wire is a transition metal-based wire coated with vitreous enamel. 
Deevi teaches, similar electrical smoking, wherein the base wire is a transition metal-based wire coated with vitreous enamel (col.8, lines 25-30).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include coating with vitreous enamel as suggested and taught by Deevi in order to allow a sufficient quantity of heat to be transferred from 
 	For claim 17, Thorens in views of Shimizu and Das teaches all the limitation as discussed above; except for wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire.
 	Shimizu further teaches wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire (lines 191-201 on machine translation).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, as modified by Shimizu and Deevi, to include the transition metal-based wire is a nickel wire as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).


Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6,8-20, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner further invites the applicant for interview to expedite the process.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715